Citation Nr: 0943552	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection peripheral neuropathy of 
the lower extremities, to include as due to herbicide 
exposure (Agent Orange) in Vietnam.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for right and left lower peripheral neuropathy.

In July 2006, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

When this case was before the Board in August 2007, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

Since the time the case was before the Board, the Appeals 
Management Center, (AMC) granted the Veteran's claim for 
service connection for posttraumatic stress disorder (PTSD) 
in a July 2009 decision.  Furthermore, in October 2009, the 
Veteran submitted a statement in which he indicated that he 
desired to withdraw his appeal for service connection for 
PTSD.  As this document met the requirements for withdrawal 
of an appeal, the Veteran's appeal from the June 2004 denial 
of his claim for service connection is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.204(a),(b) (2009).  Since the 
Veteran's claim for service connection for PTSD has been 
granted and withdrawn, it is no longer for the Board.  

In the August 2007 Board decision, the issue of service 
connection for diabetes mellitus was referred to the RO for 
proper adjudication.  The Appeals Management Center notes 
diabetes mellitus in the July 2009 Supplemental Statement of 
the Case under the issue of service connection for peripheral 
neuropathy, but the claim has not been properly adjudicated 
by the RO.  The Board notes that the Veteran also filed a 
claim for service connection for headaches in October 2002.  
A duty to assist letter was forwarded to the Veteran; 
however, no further action was taken.  The Board again refers 
the issue of service connection for diabetes mellitus as well 
as the issue of service connection for headaches, for proper 
adjudication by the RO.
Since there is no evidence linking the Veteran's peripheral 
neuropathy to diabetes mellitus, the Board does not find that 
the Veteran's peripheral neuropathy needs to be remanded to 
the RO.  But see Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).


FINDINGS OF FACT

The Veteran's claimed bilateral peripheral neuropathy was not 
first manifest in service or for many years thereafter.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service and is not due to herbicide exposure (Agent Orange) 
in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in October 2004.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until August 2007.  The claim is being denied; therefore, no 
effective dates or ratings are being assigned.  He is 
therefore not prejudiced by the delay of notice on those 
elements.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The October 2004 VCAA 
letter was sent prior to the RO's initial decision, but there 
was a timing deficiency with regard to the August 2007 
letter.  This timing deficiency was cured, however, by 
readjudication of the claim in a July 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records from 
several VA Medical Centers, including Cincinnati, 
Chillicothe, Huntington, and Cleveland.  In addition, a VA 
examination was provided in June 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Entitlement to Service Connection for Peripheral 
Neuropathy in the Lower Extremities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  For example, service connection is 
warranted for acute and subacute peripheral neuropathy if 
manifested to a compensable (10 percent) degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).  

The Board has reviewed the Veteran's service treatment 
records and observes that they are negative for complaints 
of, or treatment for, peripheral neuropathy.  

Subsequent to service, a February 2004 VA treatment record 
shows that the Veteran reported numbness and tingling of both 
lower extremities for the past six months.  Another February 
2004 treatment record notes that the Veteran complained of 
numbness in both legs for a few years.  The physician noted 
that a spine x-ray on February 4, 2004 showed diffuse 
spondylosis of the lumbar vertebrae involving L2, L3, L4 and 
bulging disc annules at L3/L4 and degenerative disc disease 
at L5/S1.  A nerve conduction test indicated that the Veteran 
has peripheral neuropathy of both lower extremities.  During 
an Agent Orange Physical examination conducted in April 2004, 
the Veteran reported experiencing numbness and tingling in 
both his lower extremities and the hands.  The physician 
noted that the Veteran's nerve conduction study suggested 
peripheral neuropathy.  The Veteran has no history of 
diabetes mellitus.  A June 2004 VA treatment record notes a 
diagnosis of peripheral neuropathy but stated that etiology 
is to be determined.  Also, in June 2004, the VA physician 
who conducted the Agent Orange examination, mailed a letter 
to the Veteran stating that the Veteran had peripheral 
neuropathy, secondary to Agent Orange exposure.  The letter 
further noted the Veteran decided to participate in the VA 
Agent Orange registry.  The letter indicated that the aim of 
the registry was to provided assistance to the veterans who 
are concerned about the possible health problems with may 
have resulted from military service in the Republic of 
Vietnam.  A June 2005 VA treatment record notes that the 
Veteran had peripheral neuropathy of undetermined etiology, 
possible Agent Orange.  In October 2005, the Veteran was 
treated by an audiologist for vertigo.  The Veteran reported 
that he believes that his imbalance is due to peripheral 
sensory neuropathy.  Later in October 2005, the Veteran was 
again diagnosed with peripheral neuropathy.

In June 2009, the Veteran was afforded a VA examination for 
peripheral neuropathy.  The examiner reviewed the Veteran's 
service treatment records as well as the claims file.  The 
Veteran reported to the examiner that he noticed that his 
toes were numb in 2006 following surgery.  (The Veteran 
underwent a coronary artery bypass graft in 2006).  In 2008, 
he began experiencing burning and tingling of the toes.  
Currently, he said that his hands and feet are numb.  The 
Veteran also reported that he had diabetes.  After examining 
the Veteran, the examiner diagnosed the Veteran with 
peripheral neuropathy.  The examiner opined that it was less 
likely than not caused by or a result of active service in 
Vietnam.  The examiner explained that the Veteran's service 
treatment records were normal and the separation examination 
was also normal.  The examiner further stated that his blood 
glucose was normal, and blood work done on in May 2009 
revealed normal blood glucose.  The examiner found no 
evidence that the Veteran was diabetic definitively.  The 
examiner noted that the Veteran may have had carbohydrate 
intolerance and that is why he was given insulin following 
surgery.  The examiner concluded that the Veteran has severe 
peripheral neuropathy involving all four limbs and that the 
etiology was not evident so far.  The examiner explained that 
Agent Orange results in acute and subacute peripheral 
neuropathy, usually within one year from the last exposure 
and the onset in the present case was a few years before 2004 
which is a long time after the exposure to Agent Orange in 
Vietnam.

The service treatment records, VA examination and the post-
service treatment records do not indicate acute or subacute 
peripheral neuropathy, that is either etiologically related 
to service or had its onset prior to July 1971.  See 38 
C.F.R. § 3.309(e), note 2 ("acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset).  
Therefore, the Veteran's bilateral peripheral neuropathy 
cannot be service-connected on a presumptive basis.  
Currently, the Veteran's possible diabetes mellitus is not 
service-connected.  Despite this, there is no evidence that 
the Veteran's peripheral neuropathy is related to diabetes 
mellitus, which is a presumptive disease listed under 38 
C.F.R. § 3.309(e).  For these reasons, the Veteran's 
peripheral neuropathy is not related to the Veteran's service 
on a presumptive basis.

Even though the Veteran's disability is not related to the 
Veteran's service on a presumptive basis, the Board must also 
determine whether the Veteran's bilateral peripheral 
neuropathy is related to the Veteran's service on direct 
basis.

As noted above, there is no treatment for, or complaints of, 
peripheral neuropathy in the Veteran's service treatment 
records.  

The Board acknowledges that a June 2004 letter from the 
physician who conducted the Agent Orange Physical examination 
stated that the Veteran had peripheral neuropathy, secondary 
to Agent Orange exposure.  Despite this opinion, the 
physician did not provide an explanation of why the Veteran's 
neuropathy was related to Agent Orange exposure.  The Agent 
Orange registry examination itself, conducted in April 2004, 
did not reveal peripheral neuropathy but instead a showed 
cranial nerves, sensory, motor and DTR's intact.  In April 
2004, the physician consulted with the Veteran about his 
symptoms.  The Veteran reported experiencing numbness in his 
lower extremities for years.  The physician did not provide a 
diagnosis but noted that the nerve conduction study suggested 
peripheral neuropathy.  In contrast to this opinion, the VA 
examiner explained why the Veteran's peripheral neuropathy 
was not related Agent Orange exposure after thoroughly 
reviewing the Veteran's claims file.  The examiner explained 
that Agent Orange results in acute subacute peripheral 
neuropathy, usually within one year from the last exposure 
and the onset in the present case was a few years before 2004 
which is a long time after the exposure to Agent Orange in 
Vietnam.  The examiner also did not find that the Veteran had 
acute or subacute peripheral neuropathy.  For these reasons, 
the Board finds that the VA examiner's opinion is more 
probative as to whether the Veteran's peripheral neuropathy 
is related to the Veteran's service or to Agent Orange 
exposure.

A June 2005 VA treatment record notes that the Veteran had 
peripheral neuropathy of undetermined etiology, possible 
Agent Orange.  The fact that an opinion is relatively 
speculative in nature limits its probative value.  For 
example, an examiner's opinion that a current disorder "could 
be" related to, or that there "may be" some relationship 
with, symptomatology in service makes the opinion of the 
examiner too speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  For these 
reasons, the Board finds the June 2005 statement to be too 
speculative to establish a causal relationship.  

The Veteran is competent to testify as to his observations.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
In this case, testimony as to numbness in feet and legs is an 
etiological question similar to testimony as to a separated 
shoulder, varicose veins, or flat feet, and is capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins); Falzone v. Brown, 8 Vet. 
App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet). 

Evidence of record supporting the Veteran's claim includes 
the Veteran's own lay opinion, as indicated in his July 2006 
Travel Board hearing testimony.  At that time, he asserted 
that he experienced symptoms of neuropathy for a long time 
and that it had worsened in the last few years.  The Veteran 
did not state specifically when the symptoms began during the 
Travel Board hearing.  Furthermore, other treatment records 
show that the Veteran reported a more recent onset.  In 
February 2004, the Veteran reported feeling numbness and 
tingling of both lower extremities for the past six months.  
Also in February 2004, the Veteran reported experiencing 
numbness in both legs for a few years.  During the VA 
examination, the Veteran reported that he began experiencing 
numbness in 2006.  The examiner concluded that the Veteran 
experienced numbness a few years before 2004.  Besides the 
Travel Board hearing testimony, the vast majority of the 
treatment records and the VA examination show that the 
Veteran began experiencing numbness a few years before 2004, 
which is over thirty years after the Veteran's discharge from 
the military.

Consequently, the Board does not find that the evidence of 
record supports the Veteran's claim.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure in 
Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for peripheral neuropathy in the lower 
extremities, to include as due to herbicide exposure (Agent 
Orange) in Vietnam, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


